Citation Nr: 1316324	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  03-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include psychosis NOS, paranoid type schizophrenia, depression, and posttraumatic stress disorder (PTSD), including as secondary to the Veteran's service-connected left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active service from February 10, 1977 to March 8, 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This claim was previously denied by the Board in February 2008.  The decision was based on evidence of record in the claims folder.  However, it was subsequently brought to the attention of the Board that, prior to adjudication of the claim, there were documents concerning the Veteran's appeal that were misfiled and not properly associated with the Veteran's claims folder.  The misfiled evidence included a hearing request received in March 2006 and VA medical records dated in 1981, 1997, and 2006.  Because the Veteran was not afforded with a hearing and the documents were not considered in the Board's February 2008 decision, the Board vacated the decision and remanded the claim to ensure due process in March 2009.   

In November 2011, the Veteran presented testimony relevant to this appeal before the undersigned at a Board hearing held at the local RO.  A transcript of the hearing is of record.  

In April 2012, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  A June 2012 VHA opinion was received by the Board, and a copy of the VHA opinion was provided to the Veteran.  The Veteran specifically indicated on his July 2012 Medical Opinion Response Form that he wanted his case remanded to the agency of original jurisdiction (AOJ) for review of the newly submitted evidence.  

The issue of service connection for an acquired psychiatric disorder was remanded by the Board in September 2012 for further procedural development of providing the Veteran with a supplemental statement of the case (SSOC).  This was accomplished, and the claim was readjudicated in a February 2013 SSOC.  For these reasons, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the Veteran's physical claims folder, as well as the Veteran's electronic folder through Virtual VA, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The medical evidence of record does not support the conclusion that the Veteran meets the DSM-IV criteria for PTSD at this time based on the best medical evidence.

2.  Symptoms of a psychiatric disorder were not chronic in service.

3.  Symptoms of a psychiatric disorder have not been continuous since service separation. 

4.  The Veteran's psychiatric disorder is not related to active service.

5.  The Veteran's psychiatric disorder is not causally related to or permanently worsened by any service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including as secondary to service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in January 2004 and July 2006 that fully addressed all four notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The July 2006 letter included provisions for disability ratings and for the effective date of the claim.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  Although a notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a SSOC issued in September 2007 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2011 Board hearing, the undersigned Veterans Law Judge specifically asked questions as to the Veteran's history concerning his symptoms and treatment he had received.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA psychiatric examination in April 2007 and obtaining a VHA opinion in June 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a psychiatric disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination and obtaining a VHA opinion.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report that includes a nexus opinion, a VHA expert medical opinion, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   The condition at issue, an acquired psychiatric disorder (psychosis), is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.309(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  However, in this case the Veteran did not serve for at least ninety days on active duty, therefore, the Veteran is not eligible for service connection for a psychiatric disorder on a presumptive basis.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Psychiatric Disorder

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), while there are indications of PTSD in the claims file, the weight of the competent evidence of record indicates that the Veteran does not have PTSD in accordance with DSM-IV criteria. 

In an April 2002 VA psychiatric opinion, the VA examiner opined that the Veteran suffered from PTSD and severe major depression, which were related to active duty service.  In an April 2003 VA mental disorders examination, the VA examiner provided an Axis I diagnosis of psychosis NOS.  In a May 2003 VA treatment record, the VA examiner reported some symptoms of PTSD, but that they could also be related to the Veteran's psychosis.  In a December 2003 VA treatment record, the VA examiner reported treating the Veteran for a psychiatric disorder diagnosed as psychosis NOS and PTSD.  An April 2004 VA treatment record reflects an assessment of PTSD.  In an April 2007 VA PTSD examination, the VA examiner reported an Axis I diagnosis of chronic schizophrenia.  

The Board finds the April 2002, May 2003, December 2003, and April 2004 diagnoses of PTSD to be of little probative value.  While these records demonstrate the presence of some symptoms of PTSD, they are not diagnoses of PTSD that meet the criteria of 38 C.F.R. § 4.125(a).  It does not appear that on any of these instances, the medical professionals took the time to actually assess whether the Veteran met the criteria for a diagnosis of PTSD per the DSM-IV.  Rather, it appears that the diagnosis was reflective of the fact that in prior treatment sessions it was thought that the Veteran might have PTSD.  While they indicate possible PTSD, providing some evidence in support of this case, indications of this problem within these records were, at best, constrained.  They only provide the basis for further investigation of this issue by the VA in a substantive evaluation of this issue contained within the April 2003 and April 2007 VA psychiatric examination assessments.

The Board finds the April 2003 and April 2007 VA psychiatric examination assessments that the Veteran did not have PTSD to be very probative.  The VA examiners who conducted the examinations were identified as licensed psychologists.  The reports note that they were based on psychiatric interviews.  The reports set forth in detail the Veteran's relevant social, military, and medical history.  The examiners opined that the Veteran did not present with PTSD during the examinations.  The Board finds these opinions to be the most probative pieces of evidence as they actually address the symptoms which would be needed for a diagnosis of PTSD to be rendered, but which the Veteran was not experiencing.  As these opinions are found to be the most probative, they are afforded the greatest weight, and therefore the Board concludes that the Veteran does not meet the criteria for PTSD.  They provide, as a whole, detailed reasoning that the Board finds persuasive. 

Only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  To the extent that the Veteran asserts that he has PTSD related to service, as oppose to some other form of disability, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a diagnosis or a medical nexus opinion regarding the claimed PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

After a review of the evidence of record, the Board also finds that the evidence shows no diagnosis of a psychiatric disorder in service, and no psychiatric symptoms in service, including that symptoms of a psychiatric disorder were not chronic in service.  The February 1977 enlistment examination report and report of medical history reflect that the Veteran was psychiatrically evaluated as normal and denied having any psychiatric symptomatology.  When the Veteran entered service six days after the enlistment examination, he certified that his physical condition was unchanged.  

In March 1977, the Veteran was counseled on unsatisfactory performance in recruit training.  Two days later, the Veteran appeared before the Aptitude Board, which had determined that his qualifications did not warrant his retention in the Marine Corps.  The Board further recommended that the Veteran be discharged as unsuitable for service and issued an honorable discharge.  As evidenced by his signature, the Veteran acknowledged the recommendation by the Aptitude Board, understood that he was not being discharged for medical reasons, and did not desire to submit a statement in rebuttal to the recommendations of the Aptitude Board.  Four days later, the Veteran was discharged by reason of unsuitability and inability to expend efforts constructively.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a psychiatric disorder have not been continuous since service separation in March 1977, and that the Veteran's assertions of continuous post-service symptoms are not accurate.  As indicated, in March 1977, the Veteran acknowledged the recommendation by the Aptitude Board and understood that he was not being discharged from service for medical reasons.  

The Veteran's recent statements of chronic psychiatric disorder symptoms in service and continuous post-service psychiatric disorder symptoms are inconsistent with the Veteran's own histories and the findings during service and in post-service VA treatment records.  For example, in a June 1977 Motion for Reconsideration, filed by the Veteran's representative on his behalf, the Veteran's representative reported the Veteran was administratively separated from service due to a left shoulder injury that occurred during basic training, but did not mention any psychiatric disorder or psychiatric symptoms.  

In VA treatment records dated from April to September 1977, the Veteran did not report or receive any treatment for symptoms of a psychiatric disorder.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  Yet, in none of these examinations for treatment does the Veteran mention chronic psychiatric disorder symptoms in service, or continuous psychiatric disorder symptoms since service, or problems related to his service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

In an August 1977 VA general medical examination, the Veteran did not report any psychiatric disorder or psychiatric symptoms.  In a September 1978 VA general medical examination, the Veteran did not report any psychiatric disorder or psychiatric symptoms.  In a September 1978 VA treatment record, the Veteran reported being treated for high blood pressure, but not a psychiatric disorder or psychiatric symptoms.  In a November 1978 VA treatment record, the VA examiner diagnosed schizophrenic reaction, undifferentiated type.  In a February 1979 VA general medical examination, the Veteran did not report any psychiatric disorder or psychiatric symptoms.  

In a June 1980 VA psychiatric examination, the Veteran reported depression and hearing voices and that he was seen in service by a psychiatrist; however, the Veteran also reported not being treated for a nervous disorder until September 1978.  See Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by inconsistent statements); see also Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  The VA examiner also reported that the Veteran had seemed to "memorize his lines," that there were many contradictions throughout the interview, and that the Veteran specifically refused psychological testing.  The VA examiner diagnosed psychogenic pain disorder.  

In a February 1992 VA treatment record, the VA examiner reported no psychotic trends.  In an October 1992 VA treatment record, the Veteran was diagnosed with an anxiety disorder.  VA treatment records dated from February 1992 to November 1995 do not reflect any report of history of chronic psychiatric symptoms in service, or continuous psychiatric symptoms since service separation.  See Cartright, 2 Vet. App. at 25; Pond.  

In a December 1995 VA treatment record, the Veteran denied any hallucinations or delusions.  In a March 1997 VA treatment record, the Veteran reported recurrent anxiety.  In a March 1998 VA treatment record, the Veteran denied hearing voices.  In a July 1998 VA treatment record, the Veteran reported hearing voices.  In a February 2000 VA treatment record, the Veteran reported hearing voices that tell him to kill, but would not act on those voices.  In a March 2000 VA treatment record, the Veteran reported hearing voices; however, the VA examiner reported the Veteran was calm and coherent and oriented in all spheres.  In a May 2000 VA treatment record, the Veteran denied any auditory and visual hallucinations.  In a July 2000 VA treatment record, the Veteran denied any auditory and visual hallucinations, but then subsequently stated that he hears voices telling him to "kill."  Caluza, 7 Vet. App. at 512 (credibility can be affected by inconsistent statements).  In an October 2000 VA treatment record, the Veteran reported hearing voices, but denied any auditory or visual hallucinations in a November 2000 VA treatment record.  Id.

The Board notes that the Veteran has related his psychiatric symptoms to post-service events and that the psychiatric disorder had a post-service onset.  For example, in an August 1996 VA treatment record, the Veteran reported being agitated because his medical records could not be found and that his shoulder was still bothering him.  In a February 2001 VA treatment record, the Veteran reported being depressed, because he believed he was due for workmen's compensation for a chemical burn on his left hip.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  

In an April 2001 VA treatment record, the Veteran reported depression mainly because his left shoulder was so painful.  In a March 2002 VA treatment record, the Veteran became tearful when talking about his financial issues and job-related injury.  In an April 2002 VA treatment record, the Veteran reported "feeling down" due to his financial issues.  In a July 2002 VA letter, the VA examiner wrote that the Veteran was not diagnosed with an anxiety disorder and atypical psychosis until March 1997.  During the November 2011 Board personal hearing, the Veteran testified that he began to experience more nervousness and anxiety after his left shoulder surgery in November 1978.  In the June 2012 VHA opinion, the VHA examiner opined that there was no evidence of any baseline symptoms of a psychiatric disorder until 15 months after discharge from military service.  

The Board also notes that the Veteran's service connection claims to VA for other disabilities in September 1977 did not include or mention a psychiatric disorder; the first time the Veteran had asserted a psychiatric disorder during service was in March 1980.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention psychiatric disorder symptoms at that time.  This suggests to the Board that there was no pertinent psychiatric disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1977 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder at the time of the September 1977 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of psychiatric disorder symptomatology at the time he filed the claim.  

In a March 2002 VA treatment record, the Veteran reported that he was calm before service and that he because nervous and anxious upon return from active duty service.  While the Board does not doubt the sincerity of the Veteran's current belief that his symptoms have been present since his years in service, the evidence contains many inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his disorders.  Caluza, 7 Vet. App. at 512, see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  The Board, on a factual basis, finds that the Veteran is currently not an accurate historian and that his early statements to health care provides actually provides highly probative evidence against the Veteran's claims.  

In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (i.e., where the condition is simple, for example, a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau.  However, while the Veteran may be sincere in his belief that his psychiatric disorder is related to his service, his expressions of such belief have little, if any probative value.  The determination of whether a current disability is related to service is a complex medical question not capable of resolution by mere lay observation; it requires medical expertise.  In addition, the Board does not find that the Veteran's psychiatric disorder is subject to lay diagnosis, as medical tests are required to establish such an assessment.  

The Veteran is a layperson with no medical training; he does not cite to any medical texts or treatises to support his self-diagnoses and/or theory of causation; and he does not offer any explanation or rationale for his opinions.  See Jandreau, 492 F.3d at 1377.  Specialized education and/or training are required for a determination as to determine the etiology of a psychiatric disorder.  The Veteran is not competent to provide an opinion on the causation of his psychiatric disorder.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed psychiatric disorder is not related to his active service.  In an April 2002 VA psychiatric opinion, the VA examiner opined that the Veteran suffered from PTSD and severe major depression, which were related to active duty service.  In a July 2002 VA psychiatric opinion, the VA examiner opined that there was consistent documentation that the Veteran had been suffering for psychotic symptoms since service separation. 

In an April 2007 VA PTSD examination, the Veteran reported being nervous all of the time and hearing voices that tell him to kill.  The VA examiner reported the Veteran was discharged from active duty service after only 22 days, due to "unsuitability."  The VA examiner also reported that there were no symptoms of a psychiatric disorder during active duty service.  The Axis I diagnosis was chronic schizophrenia.  The VA examiner opined that the Veteran did not exhibit any signs or symptoms of psychiatric problems until well after a year after separation from active duty.  The VA examiner further opined that it was not likely that the Veteran's acquired psychiatric disorder was related to service; the examiner reasoned that the onset of the Veteran's schizophrenia appears to have started at least one year after being discharged from service.  

In the June 2012 VHA opinion, the VHA examiner opined that there was no evidence of any baseline symptoms of a psychiatric disorder until 15 months after discharge from military service.  The VHA examiner reasoned that the Veteran specifically denied psychiatric symptoms in service and was not treated for psychiatric symptoms after service separation until July 1978, where he was described as tense and anxious.  

In a July 2012 VA psychiatric opinion, the VA examiner opined that the Veteran's mental condition was most likely connected to his military service.  In a March 2013 VA psychiatric opinion, the VA examiner opined that the Veteran's mental condition was most likely than not related to his stresses incurred in military service and physical injuries.  

The April 2007 VA and June 2012 VHA psychiatric opinions are of high probative value because they are based on a factually accurate history, as it appears the examiners were informed of the relevant evidence in this case.  The examiners relied on accurate facts, and gave fully articulated opinions that are consistent with the accurate facts found in this case and are supported by a sound reasoning.  

As noted above, because the Board has found the Veteran's reported history of chronic in-service symptoms and continuous post-service symptoms to be inconsistent with, and outweighed by, the other evidence of record, such history is not credible.  Therefore, the Board finds that the July 2002 VA opinion, with respect to the question of relationship of psychiatric disorder to service, is of little probative value, due to the medical opinion being based upon an inaccurate factual history reported by the Veteran of chronic and continuous psychiatric disorder symptoms.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Wilson, 2 Vet. App. at 618 (stating that the Board must evaluate the credibility and weight of the history upon which a medical opinion is predicated).

The Board finds that the April 2002, July 2012, and March 2013 opinions are of little probative value because the examiners supplied bare conclusions and did not support the opinions with a rationale or indicate what facts were relied upon for the opinions.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current psychiatric disorder and active military service, including no credible evidence of continuity of symptomatology of a psychiatric disorder which would serve either as a nexus to service or as the basis for a positive medical nexus opinion.  

The Veteran is also claiming that his psychiatric disorder is the direct result of his service-connected disabilities.  To prevail on the issue of secondary service causation, generally, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for a left shoulder disability.  The Board finds that the weight of the evidence demonstrates that the claimed psychiatric disorder is not caused or aggravated by the service-connected left shoulder disability.  In a June 2012 VHA medical opinion, the VHA examiner opined that it was unlikely that the Veteran's psychiatric disorder is related to the service-connected left shoulder disability.  The VHA examiner reasoned that there is no medical research linking the onset of schizophrenia to physical injury.  The VHA examiner also reasoned that the Veteran's conditions/diagnoses are indistinguishable because they represent the natural progression of his mental illness as it appeared to a variety of clinicians and progressed over a period of time.   

The Board finds that the opinion is competent and probative medical evidence because it is factually accurate, as it appears the VHA examiner reviewed the claims file and was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

In the March 2013 VA psychiatric opinion, the VA examiner opined that the Veteran's mental condition was most likely than not related to his stresses incurred in military service and physical injuries.  

The Board finds that the March 2013 opinion is of little probative value because the examiner supplied a bare conclusion and did not support the opinion with a rationale or indicate what facts were relied upon for the opinion.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187.  

The Veteran contends that his currently diagnosed psychiatric disorder is related to service-connected left shoulder disability.  For example, in a March 1997 VA treatment record, the Veteran reported depression due to his left shoulder pain.  In a May 1998 VA treatment record, the Veteran reported depression due to his left shoulder pain.  In an April 2001 VA treatment record, the Veteran reported being depressed, because of his left shoulder pain.  During the November 2011 Board hearing testimony, the Veteran testified that his psychiatric disorder was caused by his service-connected left shoulder disability.  

As noted above, specialized education and/or training are required for a determination as to determine the etiology of a psychiatric disorder.  The Veteran is not competent to provide an opinion on the causation of his psychiatric disorder.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disorder, including as secondary to service-connected left shoulder disability, and outweighs the Veteran's more recent contentions regarding in-service chronic psychiatric symptoms and continuous post-service psychiatric symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, including as secondary to service-connected left shoulder disability, is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


